    Case 2:15-cr-00012-LGW-BWC Document 34 Filed 04/24/20 Page 1 of 2




                 United States District Court
             for the Southern District of Georgia
                     Brunswick Division
UNITED STATES OF AMERICA,             )
                                      )
v.                                    )            CR 215-012-1
                                      )
MARC VICTOR FRAZIER,                  )
                                      )
       Defendant.                     )


                                      ORDER

       Before the Court is Defendant Marc Frazier’s motion for

early termination of supervised release.              Dkt. No. 33.        On June

16, 2015, Frazier pleaded guilty to conspiracy to distribute

quantities      of   oxycodone,   a   Schedule   II    controlled   substance,

hydrocodone, a Schedule II controlled substance, and alprazolam,

a    Schedule    IV    controlled     substance,      and   to   commit     money

laundering (Count I), in violation of 18 U.S.C. §§ 2, 371, 1956

and 21 U.S.C. § 841(a)(1).            On September 19, 2016, Frazier was

sentenced to a term of forty-four months in the custody of the

United States Bureau of Prisons (“BOP”), followed by three years

of supervised release.        Dkt. No. 32.       On or about December 28,

2018, Frazier was released from BOP custody and began his term

of supervised release in the Middle District of Florida.

       Frazier now requests early termination of his supervised

release, indicating he has complied with the conditions of his

supervision and become a productive member of society.                    He has
 Case 2:15-cr-00012-LGW-BWC Document 34 Filed 04/24/20 Page 2 of 2



served       approximately           sixteen      months       of       his   thirty-six-month

term.

     Under            18    U.S.C.     §    3583(e)(1),            a     “court      may,     after

considering           the    factors       set        forth    in       section      3553(a)(1),

(a)(2)(B),         (a)(2)(C),        (a)(2)(D),         (a)(4),         (a)(5),      (a)(6),    and

(a)(7)       .    .    .    terminate       a    term    of        supervised        release    and

discharge         the       defendant       released          at       any    time    after    the

expiration of one year of supervised release, pursuant to the

provisions of the Federal Rules of Criminal Procedure relating

to the modification of probation, if it is satisfied that such

action is warranted by the conduct of the defendant released and

in the interests of justice.”

     While            the     Court        commends       Frazier             for     maintaining

satisfactory conduct since his release, the Court must carefully

weigh    a       favorable     adjustment        to     his    supervision           against    his

offense of conviction.                 Accordingly, the Court DENIES Frazier’s

motion, dkt. no. 33, at this time.                       Frazier may renew his motion

for early termination of supervised release upon completion of

twenty-four months of his three-year term.

     SO ORDERED this 24th day of April, 2020.




                                                __________________________________
                                                HON. LISA GODBEY WOOD, JUDGE
                                                UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF GEORGIA

                                                  2
